          Case 1:19-cv-01573-TJK Document 31 Filed 08/12/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI, et al


                       Plaintiffs

               v.                                 Case Number:     1:19-cv-1573

MICHAEL CAPUTO, et al

                      Defendants.


                         MOTION TO WITHDRAW AS COUNSEL

       Larry Klayman hereby moves to withdraw as counsel for Plaintiffs on order from the

District of Columbia Court of Appeals dated June 11, 2020, which was subject to a Petition for

Rehearing by the Panel and Petition for Rehearing En Banc, as he has been suspended by the

District of Columbia Bar for a period of ninety days. Jonathon Moseley has entered an

appearance on behalf of Plaintiffs.

Dated: August 12, 2020                                   Respectfully Submitted,


                                                            /s/ Larry Klayman
                                                         Larry Klayman
                                                         2020 Pennsylvania Ave NW #800
                                                         Washington, DC, 20006
                                                         Telephone: (310)-595-0800
                                                         Email: leklayman@gmail.com

                                                         Appearing Pro Se




                                              1
         Case 1:19-cv-01573-TJK Document 31 Filed 08/12/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

August 12, 2020.


                                                   /s/ Larry Klayman
                                                   Larry Klayman




                                               2
